COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00050-CR


MORRIS CLAY MACKEY                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Appellant Morris Clay Mackey entered open pleas of guilty to two counts of

aggravated sexual assault. See Tex. Penal Code Ann. § 22.021 (West Supp.

2011). A jury found him guilty of each count pursuant to an instructed verdict

and, after a trial on punishment, assessed his punishment at twenty-seven years’

imprisonment for each count. The trial court sentenced him accordingly, ordering



      1
      See Tex. R. App. P. 47.4.
that the sentences run consecutive to Mackey’s previously-entered sentence of

twenty years’ imprisonment for a different offense.

      Mackey’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. This

court afforded Mackey the opportunity to file a brief on his own behalf, and he

has done so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Mackey’s pro-

se brief. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that arguably might support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly,

we grant counsel’s motion to withdraw and affirm the trial court’s judgment.




      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                         2
                                          PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 5, 2012




                                 3